12-2829
        Monreal v. New York




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
     TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
     AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
     COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
     PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
     NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Thurgood Marshall United
 3      States Courthouse, 40 Foley Square, in the City of New York,
 4      on the 29th day of April, two thousand thirteen.
 5
 6      PRESENT:
 7               DENNIS JACOBS,
 8                    Chief Judge,
 9               ROSEMARY S. POOLER,
10               RICHARD C. WESLEY,
11                    Circuit Judges.
12      _____________________________________
13
14      FRANCISCO JAVIER MONREAL, M.D.,
15
16                            Plaintiff-Appellant,
17
18                   v.                              12-2829
19
20      STATE OF NEW YORK, ITS HEALTH
21      (OPMC) & EDUCATION DEPARTMENTS
22      AND ITS JUDICIAL SYSTEMS,
23
24                    Defendants-Appellees.
25      _____________________________________
26
27
 1   FOR PLAINTIFF-APPELLANT:    FRANCISCO JAVIER MONREAL, pro
 2                               se, Jamesville, NY.
 3
 4   FOR DEFENDANTS-APPELLEES:   VICTOR GERARD PALADINO,
 5                               Assistant Solicitor General
 6                               (Barbara D. Underwood, Nancy A.
 7                               Spiegel, on the brief) for Eric
 8                               T. Schneiderman, Attorney
 9                               General of the State of New
10                               York, Albany, NY.
11
12        Appeal from a judgment of the United States District
13   Court for the Northern District of New York (Suddaby, J.).
14
15        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
16   AND DECREED that the judgment is AFFIRMED.
17
18        Appellant Francisco Javier Monreal, M.D., pro se,
19   appeals from the district court’s July 2012 judgment
20   dismissing his civil rights complaint for lack of subject
21   matter jurisdiction pursuant to Federal Rule of Civil
22   Procedure 12(b)(1). We review de novo a district court
23   decision dismissing a complaint pursuant to Rule 12(b)(1).
24   See Jaghory v. New York State Dep’t of Educ., 131 F.3d 326,
25   329 (2d Cir. 1997). We assume the parties’ familiarity with
26   the underlying facts, the procedural history of the case,
27   and the issues on appeal.
28
29         “[A]bsent waiver or valid abrogation, federal courts
30   may not entertain a private person’s suit against a State.”
31   Virginia Office for Prot. & Advocacy v. Stewart, 131 S. Ct.
32   1632, 1638 (2011). “‘[T]he immunity recognized by the
33   Eleventh Amendment extends beyond the states themselves to
34   state agents and state instrumentalities that are,
35   effectively, arms of a state.’” Gollomp v. Spitzer, 568
36   F.3d 355, 366 (2d Cir. 2009) (quoting Woods v. Rondout
37   Valley Cent. Sch. Dist. Bd. of Educ., 466 F.3d 232, 236 (2d
38   Cir. 2006)). Every state entity sued by Monreal is an arm
39   of the state that is entitled to sovereign immunity. See
40   Gollomp, 568 at 368 (finding that “the New York State
41   Unified Court System is unquestionably an arm of the State,
42   and is entitled to Eleventh Amendment sovereign immunity”)
43   (quotation marks and internal citation omitted); Dube v.
44   State Univ. of New York, 900 F.2d 587, 594-95 (2d Cir. 1990)

                                  2
 1   (finding that the New York State Department of Education is
 2   entitled to Eleventh Amendment sovereign immunity); New York
 3   Ass’n of Homes and Servs. for the Aging, Inc. v. DeBuono,
 4   444 F.3d 147, 148 (2d Cir. 2006) (per curiam) (finding that
 5   officers of the Department of Health are entitled to
 6   Eleventh Amendment sovereign immunity). The district court
 7   was therefore correct to dismiss Monreal’s suit.
 8
 9        We have considered all of Monreal’s remaining arguments
10   and find them to be without merit.
11
12        For the foregoing reasons, the judgment of the district
13   court is hereby AFFIRMED.
14
15                              FOR THE COURT:
16                              Catherine O’Hagan Wolfe, Clerk




                                  3